SHIPMAN, District Judge.
The libelants are owners of the steamboat Thomas Hunt, running form New York to Staten Island. The Huguenots is owned by a rival company, and runs on the same route. The suit is brought to recover damages for a collision which occurred at the landing in the village of Factoryville, where both boats touch, and took place June 10, 1801. The boats approached the dock from opposite courses. The wharf was long enough for both boats to have landed at the same time with ease and safety. They reached the dock both at about the same time, the Hunt perhaps a little the first. The Huguenots approached under too great headway, which ought to have been sooner checked, as it might have been without any difficulty whatever. The consequence was she passed the point of the dock where it was her duty to have stopped, and struck the Hunt on her bow, doing the latter some damage. There was no excuse for this, and she is therefore adjudged in fault, and must be held responsible.
Decree for libelants, with an order of reference.